Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to November 15, 2017.  It is noted that the honey disclosed in the specification is commercially available under the brand Mesitran™.
A reading of the specification reveals the point of novelty may reside in employing the specific treated honey Mesitran™ for preserving Ex vivo ovarian follicles for transplantation such that they remain fertile.  A prior art search shows the prior art does not teach or fairly suggest this invention, however, it has not been clearly claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macsimescu in view of Tamarkin.
Macsimescu (GB 1,253,340) entitled "Preservation of Tissues and Organs" supplied by Applicant, teaches on page 1 column 2 line 80 and other occurrences, a medium for preserving tissues for transplantation containing honey and other components.  Some of the tissues listed in the column include osseous 
Dependent claims 7 and 8 include additional components in the composition.
Tamarkin (2008/0292560) entitled "Silicone in Glycol Pharmaceutical and Cosmetic Compositions with Accommodating Agent" teaches in paragraph 8, benefits of PEG in pharmaceutical compositions.  In paragraph 82 honey may be included in the composition with PEG.  In paragraph 202 types of PEG are described.  In paragraphs 409 and 410 lanolin is in the composition.  In paragraph 420 vitamins C and E may be in the composition, in paragraph 508 vitamins D and E.  In paragraph 683 vitamins A, B, C,E, K are employed as wound healing agents.  In paragraph 793 additional vitamins are listed.  In paragraphs 806-808 functions of the vitamins are described.  In paragraph 850 omega 3 fatty acids are included in the composition.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to preserve tissues with honey as taught by Macsimescu and to include additional biocompatible components because Tamarkin teaches the same additional components as claimed in a composition for applying to tissues.  Regarding claim 10 directed to promoting angiogenesis, keeping tissues metabolically active inherently promotes angiogenesis.  Regarding claims 3 and 4 directed to ovarian tissue and claim 5 directed to sperm cells, the teachings of both .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5 "said human and/or animal tissue is sperm cell viability" is not understood in context because viability is not a type of tissue.  Claim 8 contains improper Markush terminology.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nolan (Antibiotics) teaches antimicrobial composition of honey.
Morris (Wounds UK) teaches the Mesitran™ product range.
Pimenta (ISFP Congress) supplied by Applicant, teaches the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/RALPH J GITOMER/Primary Examiner, Art Unit 1655